     Case 2:21-cv-00726-JAD-BNW Document 11 Filed 06/17/21 Page 1 of 2



1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA

8                                                 ***

9         RODNEY L MARSHALL,                               Case No. 2:21-cv-00726-JAD-BNW
10                                        Plaintiff,               ORDER
               v.
11

12        STATE OF NEVADA, et al.,

13                                    Defendants.

14

15

16   I.       DISCUSSION

17            In its June 4, 2021 order, the Court ordered defendants to file a response to the

18   motion for a preliminary injunction by June 16, 2021. (ECF No. 7 at 9). On June 15,

19   2021, the Office of the Attorney General filed a motion for a ten-day extension of time to

20   file that response. (ECF No. 10). In its Motion, counsel represents that he “has not been

21   able to obtain Marshall’s medical records due to internal delays” and needs additional

22   time to review these records in order to respond to the Motion for Preliminary Injunction.

23   ECF No. 10.

24            The Court grants the motion in part. Plaintiff is alleging he has not received

25   treatment for a terminal illness for several months. His Motion for Injunctive Relief

26   requests treatment. Counsel for the defense must expedite the receipt and review of the

27   documents in question and respond to the Motion for Preliminary Injunction by June 21,

28
                                                       1
     Case 2:21-cv-00726-JAD-BNW Document 11 Filed 06/17/21 Page 2 of 2



1
     2021. The Court cautions Defendants that it is not likely to look favorably upon any further
2
     requests for an extension of time.
3
     II.    CONCLUSION
4
            For the foregoing reasons, IT IS ORDERED that the motion for extension of time
5
     (ECF No. 10) is granted in part. Defendants shall file their response to Marshall’s motion
6
     for preliminary injunction and file under seal all medical records relevant to Marshall’s
7
     claim by June 21, 2021.
8
            DATED: June 17, 2021.
9
10                                             UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                  2
